DETAILED ACTION
This office action is in response to the communication received on September 8, 2022 concerning application No. 17/262,390 filed on January 22, 2021.
	Claims 1-27 and 30 are currently pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/08/2022 regarding the claim objections have been fully considered. The amendments to the claims have been entered and overcome the claims objections of claims 9 and 11 previously set forth.
Applicant's arguments filed 09/08/2022 regarding the 35 USC 112 rejection have been fully considered. The amendments to the claims have been entered and overcome the 35 USC 112b rejection of claims 1 and 18 previously set forth.
Applicant's arguments filed 09/08/2022 regarding the 35 USC 103 rejection have been fully considered but they are not persuasive. In response to applicants arguments on pg. 9 that Toma could not be modified by Parthasarathy or Wang alone or in combination because Parthasarathy and Wang do not specifically teach “defining a target plane”. Examiner notes that Parthasarathy and Wang are not relied upon in the previous rejection for teaching the feature of defining a target plane because the limitation is taught by Toma. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Wang is silent regarding defining a target plane based on a reference plane on pg. 9) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, as set forth above Wang is not relied upon for teaching the defining of the target plane.
In response to the applicant’s arguments that the prior art fails to teach “using a reference plane to define a target plane”, examiner respectfully disagrees. As set forth in the previous office action [0087]-[0088], [0107] and fig. 2C of Toma disclose defining a measurement target region in relation to the longitudinal plane of the carotid artery. [0088] and fig. 4A-C specifically recites “measurement position-orientation determination unit 103…detects a point of inflection as a boundary position 219…using the CCA-bulb boundary 219 as a point of origin, the measurement position-orientation determination unit 102 determines an IMT measurement range 212” the measurement range 212 corresponds to the target plane and is set using the inflection position 219 on the longitudinal plane of the carotid artery. The longitudinal plane of Toma is a reference plane in its broadest reasonable interpretation. Also as claims 1 and 21 are currently written they do not require the system/method to use the reference plane to define the target plane, the claim appears to only require that the target plane be defined and is at an angle with respect to the reference plane. Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using a reference plane to define a target plane) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 12, 14, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (US 20140081142, as cited in the applicants 1/22/2021 IDS, hereinafter Toma) in view of Parthasarathy et al. (US 20160143621, as cited in the applicants 1/22/2021 IDS, hereinafter Parthasarathy).
Regarding claim 1, Toma teaches an ultrasound imaging system for measurement imaging (Abstract and [0144] discloses the properties being measured) comprising:
a probe (ultrasound probe 90 in fig. 1) configured to acquire ultrasound echo signals ([0072] discloses probe 90 acquires ultrasound echo signals) for producing measurement images of anisotropic tissue of a subject ([0100]-[0102] discloses the property measurement unit 106 measures a IMT property on the generated images and [0060], “ultrasound probe for acquiring a longitudinal tomographic image for measuring a property of a vascular wall of the blood vessel” the vascular wall is the anisotropic tissue), wherein the probe is configured to be coupled to a position tracking system for tracking a position of the probe with respect to the subject ([0077] describes the probe position-orientation detection unit 104 in fig. 1 and [0137] discloses the sensor that makes up the detection unit can be attached to the probe 90);
a processor in communication with the probe (the electronic circuitry of ultrasound diagnostic apparatus 10 in fig. 1 which is connected to probe 90 and therefore in communication with) and configured to receive position tracking data from the position tracking system ([0093], “the judgement unit 105 receives current position-orientation information locCur from the probe position-orientation detection unit 104), wherein the processor is further configured to:
define at least one target plane in the anisotropic tissue ([0107], fig. 2C includes a measurement target region set by the measurement position-orientation information locRef) at an angle with respect to a reference plane of the anisotropic tissue ([0087]-[0088], figs, 2C, 2E and 4A-C, the longitudinal plane of the carotid artery is considered the reference plane. An image of the scan plane in the longitudinal plane is acquired and a measurement range is set on the longitudinal plane. fig. 2C shows the measurement target region at an angle with respect to the longitudinal plane of the carotid artery); 
determine a difference between a first position of an imaging plane of the probe at a position indicated by the position tracking data and a second position of the at least one target plane ([0107], [0126] disclose determining how great of a difference there is between the current measurement position-orientation information (first position) and the measurement target region (second position)); and 
provide a visual indicator of the difference on a display of the ultrasound system (fig. 2c-d and 5 show an example display that is displayed to the user that shows a visual indicator of the different between the current scan plan and the target scan plane), wherein the processor is configured to dynamically update the visual indicator responsive to a change in the position of the imaging plane with respect to the target plane ([0107], [0124], fig. 2c-d and 5 show the current scan plane position which is represented by the dashed box with respect to the target scan plane which is represented by the solid box and figs 2c-d show that the dashed box position is updated as the probe 90 (position of the current imaging plane) is moved).
Toma does not specifically teach that the measurement image the ultrasound imaging system is producing is shear wave images.
However,
Parthasarathy in a similar field of endeavor teaches an ultrasound imaging system intended for shear wave imaging (Abstract) that is configured to produce shear wave images of a subject ([0040] discloses the probe 14 is configured to provide ultrasound imaging and shear wave elastography signals that are used to provide an ultrasound image of the anatomical site of the patient 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Toma to include producing shear wave images of a tissue of a subject. The motivation to apply the known technique of producing shear wave images of a tissue of a subject of Parthasarathy to the system of Toma would be to improve the system of Toma which would allow for the predictable results of determining the stiffness of a region being imaged.
Regarding claim 2, Toma in view of Parthasarathy teaches the system of claim 1, as set forth above. Toma further teaches the probe comprises at least one sensor configured to receive information from the position tracking system to dynamically determine the position of the probe ([0137] discloses a magnetic sensor can be used to determine the position of the probe by attaching a receiver to the ultrasound probe, when the sensor is attached to the probe it is considered to be a part of the probe, therefore the probe comprises the attached sensor).
Regarding claim 3, Toma in view of Parthasarathy teaches the system of claim 2, as set forth above. Toma further teaches the position tracking system ([0127 discloses an example position tracking system 104) comprises a magnetic field generator ([0137], “magnetic field generator”) and the at least one sensor comprises at least one magnetic sensor attached to the probe ([0137], “attaching a receiver of the magnetic sensor to the ultrasound probe”).
Parthasarathy further teaches the tracking system is an electromagnetic tracking system ([0045] “system 10 comprises a tracking device, for example an electromagnetic tracking device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Toma in view of Parthasarathy to have the tracking system be an electromagnetic tracking system. The motivation to apply the known technique of having the tracking system be an electromagnetic tracking system of Parthasarathy to the system of Toma in view of Parthasarathy would be to obtain the predictable results of obtaining the position of the ultrasound probe.
Regarding claim 5, Toma in view of Parthasarathy teach the system of claim 1, as set forth above. Toma further teaches the processor is further configured to cause at least one image to be automatically generated when the difference between the first and second positions is below a threshold ([0126]-[0128] and S204-S205 in fig. 3 disclose that when the location of the current position compared to the measurement position is smaller than a threshold an image is acquired).
Regarding claim 12, Toma in view of Parthasarathy teach the system of claim 1, as set forth above. Toma further teaches the processor is further configured to define the at least one target plane at a predetermined angle with respect to the reference plane ([0051] discloses the measurement target region is located within the longitudinal direction based on it being included within the longitudinal tomographic image. Because the reference plane is the longitudinal plane and the measurement target region is in the longitudinal direction, the predetermined angle between the reference plane and target plane is considered to be zero degrees).

Regarding claim 14, Toma in view of Parthasarathy teach the system of claim 1, as set forth above. Toma further teaches the processor is further configured to generate instructions for adjusting the position of the probe, wherein the instructions are configured to reduce the difference between the first and second position (fig. 5 and [0124] disclose displaying navigation information that represents guidance for where to move the probe so it aligns with the measurement target region, thereby reducing the difference between the first and second position).
Regarding claim 16, Toma in view of Parthasarathy teach the system of claim 14, as set forth above. Toma further teaches the visual indicator comprises a current plane indicator and a target plane indicator (fig. 5 shows a visual indicator where the current plane is represented by the dashed line and the target plane is represented by the solid line as referenced in [0107]), wherein the current plane indicator is dynamically adjusted by the processor responsive to changes in the position of the probe with respect to the target plane ([0107] discloses the dashed line is representative of the current scan plane and figs. 2c and 2d specifically show that the dashed line is moved when the ultrasound probe 90 is moved to match the target region, therefore the position of the dashed line is being dynamically adjusted and updated to represent the current location of the scan plane).
Regarding claim 17, Toma in view of Parthasarathy teach the system of claim 16, as set forth above. Toma further teaches the current plane indicator is a visual representation of a current imaging plane of the probe ([0107] and figs. 2c-d disclose the dashed line is a current scan plane of the ultrasound probe 90).
Regarding claim 20, Toma in view of Parthasarathy teach the system of claim 1, as set forth above. Toma further teaches the position tracking system is configured to determine a spatial location of the probe and a rotation of the probe with respect to the reference plane ([0126] discloses the difference between the current position/orientation of the ultrasound probe 90 and the measurement plane position-orientation information can be determined. Because the measurement plane position-orientation is located on the longitudinal plane the current position of the probe is determined in relation to the longitudinal plane which represents the reference plane. The position of the probe corresponds to the spatial location and the orientation of the probe in relation to the measurement plane orientation is the rotation. [0077] discloses the position-orientation detection unit 104 detects the position and orientation of the ultrasound probe 90).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma in view of Parthasarathy as applied to claim 1 above, and further in view of Schneider et al. (US 20130338505, hereinafter Schneider).
Regarding claim 4, Toma in view of Parthasarathy teaches the system of claim 1, as set forth above. Toma in view of Parthasarathy does not specifically teach the at least one electromagnetic sensor is embedded in the probe. 
However,
Schneider in a similar field of endeavor teaches the at least one electromagnetic sensor is embedded in the probe (fig. 4B and [0040], “an EM sensor 470 embedded in the probe housing 101”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Toma in view of Parthasarathy to have the at least one electromagnetic sensor be embedded in the probe. The motivation to apply the known technique of embedding the electromagnetic sensor in the probe of Schneider to the system of Toma in view of Parthasarathy would be to allow for the predictable results of the reducing the risk of the sensor falling off of the probe during the procedure.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma in view of Parthasarathy as applied to claim 1 above, and further in view of Kim et al. (US 20080044054, hereinafter Kim).
Regarding claim 6, Toma in view of Parthasarathy teaches the system of claim 1, as set forth above. Toma in view of Parthasarathy does not specifically teach the processer is configured to receive an indication of the reference plane responsive to user input.
However,
Kim in a similar field of endeavor teaches the processer is configured to receive an indication of the reference plane responsive to user input ([0017], “if reference plane selection information for selecting a reference plane is inputted from a user, the processor 140 extracts data corresponding to the selected reference plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Toma in view of Parthasarathy to have the processer be configured to receive an indication of the reference plane responsive to user input. The motivation to apply the known technique of having the processer be configured to receive an indication of the reference plane responsive to user input of Kim to the system of Toma in view of Parthasarathy would be to allow for the predictable results of having a more accurately defined reference plane because the user is defining the plane.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma in view of Parthasarathy and Kim as applied to claim 6 above, and further in view of Arai (US 20070010743).
Regarding claim 7, Toma in view of Parthasarathy and Kim teaches the system of claim 6, as set forth above. Kim further teaches the system comprises a reference plane selector and the reference plane is set in response to activation of the reference plane selector ([0014], “the ultrasound system 100 may further include an input unit” and [0017] discloses that the reference plane is selected from an input from a user and [0027], “an input unit operable to receive plane selection information”).
Toma in view of Parthasarathy and Kim do not specifically teach the processor is further configured to set the reference plane to a current imaging plane of the probe.
However,
Arai in a similar field of endeavor teaches the processor (the electric circuitry of ultrasound apparatus 101) is further configured to set the reference plane to a current imaging plane of the probe ([0040] discloses “the reference image-determining unit 111 provides a reference-image generating means for extracting tomographic image data, corresponding to the scan-plane coordinates input from the controlling unit 120” the reference-image is considered to be the reference plane and the scan-plane is considered to be the current imaging plane of the probe because the scan plane coordinates are of the probe 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Toma in view of Parthasarathy and Kim to have the processor be further configured to set the reference plane to a current imaging plane of the probe. The motivation to apply the known technique of having the processor be configured to set the reference plane to a current imaging plane of the probe of Arai to the system of Toma in view of Parthasarathy and Kim would be to allow for the predictable results of using the probe to identify the reference plane, thereby allowing the user to observe the imaging plane before making it a reference plane.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma in view of Parthasarathy as applied to claim 1 above, and further in view of Wang et al. (“Imaging Transverse Isotropic Properties of Muscle by Monitoring Acoustic Radiation Force Induced Shear Waves using a 2D Matrix Ultrasound Array”, as cited in the applicants 1/22/2021 IDS, hereinafter Wang).
Regarding claim 8, Toma in view of Parthasarathy teaches the system of claim 1, as set forth above. Toma in view of Parthasarathy does not specifically teach the processor is configured to determine the reference plane based on a direction of fibers of the anisotropic tissue.
However,
Wang in a similar field of endeavor teaches determining the reference plane based on a direction of fibers of the anisotropic tissue (subsection A of Methods, para. 2, pg. 1675 and fig. 5 disclose orienting the HIFU transducer in relation to the muscle fibers, therefore the direction of fibers is the reference plane and Introduction, pg. 2 para. 2 discloses muscle is anisotropic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Toma in view of Parthasarathy to have the reference plane based on the direction of fibers of the anisotropic tissue. The motivation to apply the known technique of having the reference plane based on the direction of fibers of the anisotropic tissue of Wang to the system of Toma in view of Parthasarathy would be to allow for the predictable results of setting target planes that will further reduce anisotropic properties in the results.
Regarding claim 9, Toma in view of Parthasarathy and Wang teaches the system of claim 8, as set forth above. Wang further teaches the reference plane is set such that it is aligned with the direction of the fibers of the anisotropic tissue (subsection A of Methods, para. 2, pg. 1675 and fig. 5 disclose orienting the HIFU transducer in relation to the muscle fibers, specifically perpendicularly and at additional oblique angles, therefore the direction of fibers is the reference plane which is aligned with the fibers).
Regarding claim 10, Toma in view of Parthasarathy and Wang teach the system of claim 8, as set forth above. Toma further teaches the anisotropic tissue is selected from musculoskeletal tissue, myocardium tissue, vascular wall tissue, and thyroid tissue, ([0066] discloses the vascular wall of a blood vessel is the analyzed structure). Wang further teaches estimating the direction of fibers of the musculoskeletal tissue, myocardium tissue, vascular wall tissue, or thyroid tissue (Introduction section, para. 6, pg. 1672 discloses “the fiber orientation in 3D is measured from a single 3d shear wave acquisition” and the Abstract discloses the shear wave is performed in muscle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Toma in view of Parthasarathy and Wang to estimate the direction of fibers of the musculoskeletal tissue, myocardium tissue, vascular wall tissue, or thyroid tissue. The motivation to apply the known technique of estimating the direction of fibers of the musculoskeletal tissue, myocardium tissue, vascular wall tissue, or thyroid tissue of Wang to the system of Toma in view of Parthasarathy and Wang would be to allow for the predictable results of knowing in which direction to set the reference plane.
Regarding claim 11, Toma in view of Parthasarathy and Wang teach the system of claim 10, as set forth above. Wang further teaches estimating the direction of the fibers based at least in part on a three dimensional (3D) image of the anisotropic tissue (Introduction section, para. 6, pg. 1672 discloses “the fiber orientation in 3D is measured from a single 3d shear wave acquisition” and the Abstract discloses the shear wave is performed in muscle. The 3D shear wave data acquired is seen as the 3D image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Toma in view of Parthasarathy and Wang to estimate the direction of the fibers based at least in part on a 3D image of the anisotropic tissue. The motivation to apply the known technique of estimating the direction of the fibers based at least in part on a 3D image of the anisotropic tissue of Wang to the system of Toma in view of Parthasarathy and Wang would be to allow for the predictable results of knowing in which direction to set the reference plane on when a 3D image is used.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma in view of Parthasarathy as applied to claim 12 above, and further in view of Pini (US5159931).
Regarding claim 13, Toma in view of Parthasarathy teaches the system of claim 12, as set forth above. Toma in view of Parthasarathy does not specifically teach the processor is configured to define a plurality of target planes at predetermined angular intervals with respect to the reference plane.
However,
Pini in a similar field of endeavor teaches the processor (the electric circuitry of system 103 in fig. 5) is configured to define a plurality of target planes at predetermined angular intervals with respect to the reference plane (col. 5, lines 10-35 discloses the ultrasound transducer 12 is rotated to a plurality of different scanning planes with predetermined angular increments in relation to the longitudinal axis of the probe where plane zero in fig. 1 is considered the reference plane and each of the additional scan planes is considered a target plane. Additionally, claim 6 in col. 17 discloses a sequence of scanning planes are generated through a known angle with respect to a reference scanning plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Toma in view of Parthasarathy to define a plurality of target planes at predetermined angular intervals with respect to the reference plane. The motivation to apply the known technique of defining a plurality of target planes at predetermined angular intervals with respect to the reference plane of Pini to the system of Toma in view of Parthasarathy would be to allow for the predictable results of generating multiple images of the tissue each having a different view of the tissue.

Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma in view of Parthasarathy as applied to claims 14 and 16 above, and further in view Anite (US 20110301460).
Regarding claim 15, Toma in view of Parthasarathy teaches the system of claim 14, as set forth above. Toma in view of Parthasarathy does not specifically teach the processor is further configured to control an actuator for automatically adjusting the position of the probe based on the instructions.
However,
Anite in a similar field of endeavor teaches a processor configured to control an actuator for automatically adjusting the position of the probe based on the instructions ([0032] discloses fig. 1 shows an automated medical ultrasonic transducer guiding system and [0031] discloses the processor running the guidance platforms controls the mechanical actuators to move the transducer to a desired location based on provided instructions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Toma in view of Parthasarathy to have a processor configured to control an actuator for automatically adjusting the position of the probe based on the instructions. The motivation to apply the known technique of having a processor configured to control an actuator for automatically adjusting the position of the probe based on the instructions of Anite to the system of Toma in view of Parthasarathy would be to allow for the predictable results of removing the user from having to move the probe, thereby streamlining the process and making it possible to use the system without the user.
Regarding claim 18, Toma in view of Parthasarathy and Anite teaches the system of claim 16, as set forth above. Toma further teaches the target plane indicator is a visual representation of an imaging plane corresponding to the target plane ([0107] and figs. 2c-d disclose the target plane (solid line) is representative of the target measurement imaging plane position-orientation). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma in view of Parthasarathy and Pini as applied to claim 13 above, and further in view Pelissier et al. (US 20100298704, hereinafter Pelissier).
Regarding claim 19, Toma in view of Parthasarathy and Pini teaches the system of claim 13, as set forth above. Toma in view of Parthasarathy and Pini does not specifically teach the visual indicator comprises a numerical scale with a dynamic component configured to move along the scale responsive to changes in the determined distance.
However,
Pelissier in a similar field of endeavor teaches the visual indicator comprises a numerical scale with a dynamic component configured to move along the scale responsive to changes in the determined distance ([0210] and fig. 3 disclose bar chart 33 which indicates a distance between the needle tip 21 and the target location. Based on the bar chart 33 in fig. 3 the length of the bar chart increases and decreases based on the distance between the needle tip and target location making the bar the dynamic component. The bar chart can easily be applied to the distance between the current imaging plane and the target imaging plane of the present invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Toma in view of Parthasarathy and Pini to have the visual indicator comprises a numerical scale with a dynamic component configured to move along the scale responsive to changes in the determined distance. The motivation to make this modification is in order to have a visual that indicates the distance between a current position and the target position, as recognized by Pelissier ([0210]).


Claims 21-24, 26-27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (US 20140081142, as cited in the applicants 1/22/2021 IDS, hereinafter Toma) in view of Parthasarathy et al. (US 20160143621, as cited in the applicants 1/22/2021 IDS, hereinafter Parthasarathy) and Wang et al. (“Imaging Transverse Isotropic Properties of Muscle by Monitoring Acoustic Radiation Force Induced Shear Waves using a 2D Matrix Ultrasound Array”, as cited in the applicants 1/22/2021 IDS, hereinafter Wang).
Regarding claim 21, Toma teaches a method for measurement imaging (Abstract and [0144] discloses the properties being measured), the method comprising:
determining a position of an imaging plane of a probe with respect to anisotropic tissue ([0060], “ultrasound probe for acquiring a longitudinal tomographic image for measuring a property of a vascular wall of the blood vessel” the vascular wall is the anisotropic tissue) based on position tracking data generated based, at least in part, on sensor data received from a position sensor coupled to the probe ([0077] describes the probe position-orientation detection unit 104 in fig. 1 which determines the position of the ultrasound probe 90 which in turn provides the current position of an imaging plane (represented by the dashed line in figs. 2c-d) and [0137] discloses the sensor that makes up the detection unit can be attached to the probe 90);
defining at least one target plane ([0107], fig. 2C includes a measurement target region set by the measurement position-orientation information locRef) and an angle between the at least one target plane and a reference plane ([0051] discloses the measurement target region is located within the longitudinal direction based on it being included within the longitudinal tomographic image. Because the reference plane is the longitudinal plane and the measurement target region is in the longitudinal direction, the predetermined angle between the reference plane and target plane is considered to be zero degrees);
determining a difference between the position of the imaging plane and a position of the at least one target plane ([0107], [0126] disclose determining how great of a difference there is between the current measurement position-orientation information (imaging plane) and the measurement target region (target plane));
providing a visual indicator of the determined difference on a display (fig. 2C and 5 show an example display that is displayed to the user that shows a visual indicator of the different between the current scan plan and the target scan plane) and dynamically updating the visual indicator responsive to a change in the position of the imaging plane ([0107] discloses the dashed line is representative of the current scan plane and figs. 2c and 2d specifically show that the dashed line is moved when the ultrasound probe 90 is moved to match the target region, therefore the position of the dashed line is being dynamically adjusted and updated to represent the current location of the imaging plane);
and
producing at least one measurement image of the target plane with the probe ([0072] discloses probe 90 acquires ultrasound echo signals and [0100]-[0102] discloses the property measurement unit 106 measures a IMT property on the generated images).
Toma does not specifically teach the measurement image being produced is a shear wave image.
However,
Parthasarathy in a similar field of endeavor teaches producing shear wave images of a subject ([0040] discloses the probe 14 is configured to provide ultrasound imaging and shear wave elastography signals that are used to provide an ultrasound image of the anatomical site of the patient 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Toma to include producing shear wave images of a tissue of a subject. The motivation to apply the known technique of producing shear wave images of a tissue of a subject of Parthasarathy to the method of Toma would be to improve the method of Toma which would allow for the predictable results of determining the stiffness of a region being imaged.
Toma in view of Parthasarathy does not specifically teach defining a reference plane in the anisotropic tissue.
However,
Wang in a similar field of endeavor teaches defining a reference plane in the anisotropic tissue (subsection A of Methods, para. 2, pg. 1675 and fig. 5 disclose orienting the HIFU transducer in relation to the direction of the muscle fibers, therefore the direction of the muscle fibers are considered to be the defined reference plane and Introduction, para. 2, pg. 1671 discloses muscle is anisotropic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Toma in view of Parthasarathy to define a reference plane in the anisotropic tissue. The motivation to apply the known technique of defining a reference plane in the anisotropic tissue of Wang to the method of Toma in view of Parthasarathy would be to allow for the predictable results of setting target planes that will further reduce anisotropic properties in the results.
Regarding claim 22, Toma in view of Parthasarathy and Wang teaches the method of claim 21, as set forth above. Toma further teaches generating instructions for adjusting the position of the imaging plane, wherein the instructions are configured to reduce the determined difference (fig. 5 and [0124] disclose displaying navigation information that represents guidance for where to move the probe so it aligns with the measurement target region, thereby reducing the difference between the imaging plane and the target plane).
Regarding claim 23, Toma in view of Parthasarathy and Wang teaches the method of claim 22, as set forth above. Toma further teaches adjusting the position of the imaging plane based on the generated instructions ([0124] discloses the directions are displayed that direct the operator where to move probe 90 and [0126] discloses the operator moves the ultrasound probe 90 until the current position-orientation (current imaging plane) differs from the measurement position-orientation (target plane) by no greater than a threshold).
Regarding claim 24, Toma in view of Parthasarathy and Wang teaches the method of claim 23, as set forth above. Toma further teaches the adjusting the position of the imaging plane comprises adjusting a location of the probe, adjusting at least one angular orientation of the probe, or combination thereof ([0124]-[0126] and figs. 2c-d disclose the probe which is representative of the current imaging plane is moved until the position and orientation of the differs from the measurement position-orientation (target plane) by no greater than a threshold, therefore both the location and angular orientation of the probe are adjusted as can be seen in figs. 2c-d).
Regarding claim 26, Toma in view of Parthasarathy and Wang teaches the method of claim 21, as set forth above. Toma further teaches defining a transformation between an orientation of the anisotropic tissue and the position of the imaging plane ([0107], [0124] and figs. 2c and 5 disclose providing navigation instructions between an orientation of the carotid artery (anisotropic tissue) and the position of the current imaging plane. The navigation instructions are seen as the determined transformation needed in order for the current imaging plane to be aligned with the anisotropic tissue).
Regarding claim 27, Toma in view of Parthasarathy and Wang teaches the method of claim 26, as set forth above. Toma further teaches adjusting the position of the imaging plane to align it with the orientation of the anisotropic tissue ([0107] and fig. 2d show aligning current imaging plane (dashed line) with the orientation of the carotid artery (anisotropic tissue)).
Regarding claim 30, Toma in view of Parthasarathy and Wang teaches the method of claim 21, as set forth above. Toma further teaches displaying the determined position of the imaging plane on the at least one measurement image produced at the determined position ([0104], “the display 80 to display the scan plane and the IMT measurement range superimposed on the transverse 3D image” where the position/orientation of the scan plane is representative of the position of the imaging plane).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma in view of Parthasarathy and Wang as applied to claims 22 above, and further in view Anite (US 20110301460).
Regarding claim 25, Toma in view of Parthasarathy and Wang teaches the method of claim 22, as set forth above. Toma in view of Parthasarathy and Wang does not specifically teach sending the generated instructions to an actuator configured to control the position of the imaging plane.
However,
Anite in a similar field of endeavor teaches sending the generated instructions to an actuator configured to control the position of the imaging plane ([0031], “transmit instructions to the processor running the guidance platform to operate mechanical actuators to move the transducer” moving the transducer effectively moves the imaging plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Toma in view of Parthasarathy and Wang to send the generated instructions to an actuator configured to control the position of the imaging plane. The motivation to apply the known technique of sending the generated instructions to an actuator configured to control the position of the imaging plane of Anite to the method of Toma in view of Parthasarathy and Wang would be to allow for the predictable results of removing the user from having to move the probe, thereby streamlining the process and making it possible to use the system without the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohuchi et al. (US 20090060306), [0068]-[0070] discloses having an operator designates a reference axis 120 (reference plane) and forms a plane 140 (target plane) that is orthogonal to the reference axis 120.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793